Citation Nr: 1752019	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include arthritis. 

2.  Entitlement to service connection for residuals of a left knee injury. 

3.  Entitlement to service connection for residuals of a right ankle injury. 

4.  Entitlement to service connection for a left foot disorder, to include plantar fasciitis. 

5.  Entitlement to service connection for a right foot disorder, to include plantar fasciitis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In February 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The Board previously remanded the issues listed on the title page for additional development in June 2014 and July 2016, and the case now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  In this regard, as discussed above, these matters were remanded by the Board in July 2016 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matters must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

Neck Disorder 

With respect to the Veteran's claim for service connection for a neck disorder, to include arthritis, the AOJ afforded the Veteran a VA examination in March 2017 pursuant to the Board's July 2016 remand directives.  At such time, the examiner addressed whether the Veteran's neck disorder was related to service.  As relevant to the Board's inquiries, the examiner was requested to acknowledge and discuss the competent lay evidence of continued neck pain during service; the lay evidence of continuity of symptomatology after service; and the medical evidence of record, to include the treatment the Veteran received in September 1978 and the contemporaneous X-ray evidence of small spur on C-5.

In March 2017, the VA examiner noted a diagnosis of degenerative arthritis of the spine in 1978 and checked the box that indicated that such disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  However, such conclusion is inconsistent with the rationale provided by the examiner.  Specifically, she reported that the Veteran's October 1977 enlistment examination documented no pre-existing neck disorder.  The examiner further reported that a September 1978 service treatment record (STR) indicated the Veteran's complaint of pain in his neck along his trapezius muscles, and that crepitus was present.  The examiner noted that a contemporaneous X-ray showed a C-5anterior superior spur.  The examiner concluded that the Veteran's neck disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness and, while the Veteran was treated for a neck disorder during service, the condition was acute only and there was no evidence of chronicity of care and/or treatment after the injury. 

Further, the non-documentation of chronicity of care and/or treatment after the Veteran's in-service neck complaints is an insufficient rationale to support a negative opinion in light of the Veteran's lay reports of a continuity of symptomatology since service.  In this regard, the March 2017 VA examiner failed to acknowledge and discuss the lay evidence of continuity of symptomatology after service as directed by the July 2016 Board remand.  Here, during his February 2013 Board hearing, the Veteran testified that, after service, it had gotten to the point that he would sometimes wake up in the middle of the night because his neck was bothering him.  He further testified that, on the nights when his neck bothered him, he was unable to find a comfortable position lying down; therefore, he had to be in a sitting up position on the couch with multiple cushions.  The Veteran reported that his neck bothered him approximately four days out of the week, and was taking Ibuprofen for the pain.  He further reported that his neck bothered him throughout his military time and such pain became worse and increased in frequency after service.  Therefore, a remand is necessary in order to obtain an addendum opinion that is internally consistent and considers the Veteran's lay reports of a continuity of symptomatology since service.

Residuals of a Left Knee Injury

With respect to the Veteran's claim for service connection for residuals of a left knee injury, the AOJ afforded the Veteran a VA examination in March 2017 pursuant to the Board's July 2016 remand directives.  At such time, the examiner addressed whether the Veteran's residuals of a left knee injury was related to service, including as a result of his military duties, to include playing basketball and/or running up a hill with an M60 machine gun.  As relevant to the Board's inquiries, the examiner was requested to acknowledge and discuss the competent lay evidence of continued left knee pain during service; the lay evidence of continuity of symptomatology after service; and the medical evidence of record, to include the treatment the Veteran received in May 1980.

In March 2017, the VA examiner noted a diagnosis of left knee strain in 1980 and opined that such disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. As rationale for the opinion, the examiner reported that the Veteran's October 1977 enlistment examination documented no pre-existing left knee disorder.  The examiner further reported that a May 1980 STR indicated that the Veteran injured his left knee while playing Frisbee, and noted that he had a history of problems with his left knee for approximately a year, and an assessment of muscle strain.  The examiner concluded that the Veteran's left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness and, while the Veteran was treated for a left knee disorder during service, the condition was acute only and there was no evidence of chronicity of care and/or treatment after the injury. 

However, the non-documentation of chronicity of care and/or treatment after the Veteran's in-service left knee complaints is an insufficient rationale to support a negative opinion in light of the Veteran's lay reports of a continuity of symptomatology since service.  In this regard, the March 2017 VA examiner failed to acknowledge and discuss the lay evidence of continuity of symptomatology after service as directed by the July 2016 Board remand.  Here, during his February 2013 Board hearing, the Veteran testified that post-service, whenever he hits his left knee in a certain spot near the middle, a knot swells up.  He further testified that over the past 30 years, he had to watch his left knee because if he hit it wrong then he was in serious pain.  Similarly, the examiner failed to acknowledge and discuss whether the Veteran's  left knee disorder was consistent with injuries sustained while performing his military duties, to include playing basketball and/or running up a hill with an M60 machine gun, as directed by the July 2016 Board remand. Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's lay reports of a continuity of symptomatology since service and addresses all of the Board's inquiries.

Residuals of a Right Ankle Injury 

With respect to the Veteran's claim for service connection for residuals of a right ankle injury, the AOJ afforded the Veteran a VA examination in March 2017 pursuant to the Board's July 2016 remand directives.  At such time, the examiner addressed whether the Veteran's residuals of a right ankle injury was related to service, including as a result of his military duties, to include walking the perimeter line on base, walking and running in sand with boots, repelling down walls and into windows, and playing various sports.  As relevant to the Board's inquiries, the examiner was requested to acknowledge and discuss the competent lay evidence of continued left knee pain during service; the lay evidence of continuity of symptomatology after service; and the medical evidence of record, to include the treatment the Veteran received in September 1979 and August 1980.  

In March 2017, the VA examiner noted a diagnosis of status post right ankle sprain/injury in 1979 and opined that such disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. As rationale for the opinion, the examiner reported that the Veteran's October 1977 enlistment examination documented no pre-existing ankle disorder.  The examiner further reported that a September 1979 STR indicated that the Veteran injured his right ankle playing football, and an assessment of ankle sprain.  The examiner concluded that the Veteran's right ankle disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness and, while the Veteran was treated for an ankle disorder during service, the condition was acute only and there was no evidence of chronicity of care and/or treatment after the injury. 

However, the non-documentation of chronicity of care and/or treatment after the Veteran's in-service right ankle complaints is an insufficient rationale to support a negative opinion in light of the Veteran's lay reports of a continuity of symptomatology since service.  In this regard, the March 2017 VA examiner failed to acknowledge and discuss the lay evidence of continuity of symptomatology after service as directed by the July 2016 Board remand.  Here, during his February 2013 Board hearing, the Veteran testified that post-service, he is unable to walk once he comes home from work so he has to put ice on his ankle and keep it elevated.  He further testified that it was difficult to walk upstairs.  Similarly, the examiner failed to acknowledge and discuss the treatment the Veteran received in August 1980 as directed by the July 2016 Board remand.  In this regard, an August 1980 STR reveals the Veteran's complaint of pain in his ankles for the past two days which seemed worse when he stood up.  Such record further reveals that range of motion testing was completed, that the Veteran was given new boots, and an assessment of pes planus.  Finally, the examiner failed to acknowledge and discuss whether the Veteran's  right ankle disorder was consistent with injuries sustained while performing his military duties, to include walking the perimeter line on base, walking and running in sand with boots, and repelling down walls and into windows, as directed by the July 2016 Board remand.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's lay reports of a continuity of symptomatology since service and addresses all of the Board's inquiries.

Bilateral Foot Disorders 

With respect to the Veteran's claim for service connection for bilateral foot disorders, to include bilateral plantar fasciitis, the AOJ afforded the Veteran a VA examination in March 2017 pursuant to the Board's July 2016 remand directives.  At such time, the examiner addressed whether the Veteran's bilateral foot disorders were related to service.  As relevant to the Board's inquiries, the examiner was requested to acknowledge and discuss the competent lay evidence of continued left knee pain during service; the lay evidence of continuity of symptomatology after service; and the medical evidence of record. 

In March 2017, the VA examiner noted a diagnoses of bilateral flat foot (pes planus) in 2017 and bilateral plantar fasciitis on an unknown date, and opined that such disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness. As rationale for the opinions, the examiner reported that the Veteran's October 1977 enlistment examination documented no pre-existing pes planus or any other foot disorder.  The examiner further reported that an August 1980 STR indicated that the Veteran complained of pain in his ankles for the past two days which seemed worse when he stood up, and noted an assessment of new boots and pes planus.  The examiner concluded that the Veteran's bilateral foot disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness and, while the Veteran was treated for a foot disorder during service, the condition was acute only and there was no evidence of chronicity of care and/or treatment after the injury. 

However, the non-documentation of chronicity of care and/or treatment after the Veteran's in-service bilateral foot complaints is an insufficient rationale to support a negative opinion in light of the Veteran's lay reports of a continuity of symptomatology since service.  In this regard, the March 2017 VA examiner failed to acknowledge and discuss the lay evidence of continuity of symptomatology after service as directed by the July 2016 Board remand.  Here, during his February 2013 Board hearing, the Veteran testified that post-service, he has been given special orthopedic shoes twice a year, which helps a little bit.  He further testified that he was taking Ibuprofen for the pain.  The Veteran reported that, in the 1980s, his feet were giving him a lot of trouble and were now affecting him more as they stopped him from being able to go to work.  He further stated that he sleeps downstairs as he is not in any shape to walk upstairs until after he has had a full night's sleep.  The Veteran noted that he had difficulty lifting heavy objects as the pressure stretched down to his feet and caused him pain for several hours following.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's lay reports of a continuity of symptomatology since service.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's March 2017 examinations.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  If the March 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinions.  The need for additional examinations of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.  

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Following a review of the record, the examiner should offer opinions on the following: 

(A)  Is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current neck disorder was incurred in or is otherwise related to his military service, including the treatment received September 1978 and contemporaneous x-ray evidence of a small spur on C-5?

(B)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current left knee disorder (including left knee degenerative joint disease) was incurred in or is otherwise related to his military service, to include the left knee treatment received in May 1980 or as a result of his military duties, to include playing basketball and/or running up a hill with an M60 machine gun?

(C)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current right ankle disorder was incurred in or is otherwise related to his military service, to include the right ankle treatment received in September 1979 and August 1980 and the various duties performed during service, to include walking the perimeter line on base, walking and running in sand with boots, repelling down walls and into windows, and playing various sports?

(D)  Is it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current bilateral foot disorders (including bilateral posterior tibial tendonitis; and plantar fasciitis, pes planus, and pes planovalgus) were incurred in or are otherwise related to his military service, to include treatment received in August 1980 and the various duties performed during service, to include walking the perimeter line on base, walking and running in sand with boots, repelling down walls and into windows, and playing various sports?

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of continued left knee, right ankle, and bilateral foot pain during service, the lay evidence of continuity of symptomatology after service, and the medical evidence of record.  A rationale must be provided for each opinion offered.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

